Exhibit 10.11 TERMINATION AGREEMENT THIS TERMINATION AGREEMENT (this "Agreement") is made and entered into this 5th day of October, 2007, by and between AMISH NATURALS, INC., a Nevada corporation ("ANI") and DONALD ALARIE, an individual ("Mr. Alarie"), based on the following: Premises Mr. Alarie entered into an Employment Agreement with ANI on October 16, 2006 and has served as the Vice President/Sales & Marketing of ANI through current day. On October 5, 2007, it has been the decision of the corporation to terminate the Mr. Alarie's employment pursuant to 4. Termination or Expiration of Agreement of said Employment Agreement. Mr. Alarie currently holds options (the "Options") to acquire 250,000 shares of ANI common stock, 100,000 of which are fully vested and can be exercised at $1.00 per share; however, the remaining 150,000 shares are not vested and according to 4.4 of the Employment Agreement dated October 16, 2006, options shall cease vesting on the date of termination of Executive's employment. Mr. Alarie has until October 30, 2011 to exercise the options at 100,000 shares. ANI agreed on October 5,2007 to pay Mr. Alarie severance equivalent to 6 months of base salary, paid on regularly scheduled pay periods over said 6 month period, less applicable withholdings as defined in 1. below. Mr. Alarie acknowledges that this Agreement is considered a release of any and all claims against ANI and Mr. Alarie accepts this separation package in-full with no further obligation on ANI's part. Further, Mr. Alarie agrees to cooperate fully with ANI to turn over any and all sales contacts, contracts, leads, materials, files, records, lap top computer, equipment, keys and any and all other materials that are the property of ANI that he has been developed and/or implemented during his employment tenure. Mr.
